Case 19-25757-JNP   Doc 327    Filed 01/22/20 Entered 01/22/20 15:02:22         Desc Main
                              Document     Page 1 of 21




                                                         Order Filed on January 22, 2020
                                                         by Clerk
                                                         U.S. Bankruptcy Court
                                                         District of New Jersey




  DATED: January 22, 2020
Case 19-25757-JNP   Doc 327    Filed 01/22/20 Entered 01/22/20 15:02:22   Desc Main
                              Document     Page 2 of 21
Case 19-25757-JNP   Doc 327    Filed 01/22/20 Entered 01/22/20 15:02:22   Desc Main
                              Document     Page 3 of 21
Case 19-25757-JNP   Doc 327    Filed 01/22/20 Entered 01/22/20 15:02:22   Desc Main
                              Document     Page 4 of 21
Case 19-25757-JNP   Doc 327    Filed 01/22/20 Entered 01/22/20 15:02:22   Desc Main
                              Document     Page 5 of 21
Case 19-25757-JNP   Doc 327    Filed 01/22/20 Entered 01/22/20 15:02:22   Desc Main
                              Document     Page 6 of 21
Case 19-25757-JNP   Doc 327    Filed 01/22/20 Entered 01/22/20 15:02:22   Desc Main
                              Document     Page 7 of 21
Case 19-25757-JNP   Doc 327    Filed 01/22/20 Entered 01/22/20 15:02:22   Desc Main
                              Document     Page 8 of 21
Case 19-25757-JNP   Doc 327    Filed 01/22/20 Entered 01/22/20 15:02:22   Desc Main
                              Document     Page 9 of 21
Case 19-25757-JNP   Doc 327 Filed 01/22/20 Entered 01/22/20 15:02:22   Desc Main
                           Document    Page 10 of 21
Case 19-25757-JNP   Doc 327 Filed 01/22/20 Entered 01/22/20 15:02:22   Desc Main
                           Document    Page 11 of 21
Case 19-25757-JNP   Doc 327 Filed 01/22/20 Entered 01/22/20 15:02:22   Desc Main
                           Document    Page 12 of 21
Case 19-25757-JNP   Doc 327 Filed 01/22/20 Entered 01/22/20 15:02:22   Desc Main
                           Document    Page 13 of 21
Case 19-25757-JNP   Doc 327 Filed 01/22/20 Entered 01/22/20 15:02:22   Desc Main
                           Document    Page 14 of 21
Case 19-25757-JNP   Doc 327 Filed 01/22/20 Entered 01/22/20 15:02:22   Desc Main
                           Document    Page 15 of 21
Case 19-25757-JNP   Doc 327 Filed 01/22/20 Entered 01/22/20 15:02:22   Desc Main
                           Document    Page 16 of 21
Case 19-25757-JNP   Doc 327 Filed 01/22/20 Entered 01/22/20 15:02:22   Desc Main
                           Document    Page 17 of 21
Case 19-25757-JNP   Doc 327 Filed 01/22/20 Entered 01/22/20 15:02:22   Desc Main
                           Document    Page 18 of 21
Case 19-25757-JNP   Doc 327 Filed 01/22/20 Entered 01/22/20 15:02:22   Desc Main
                           Document    Page 19 of 21
Case 19-25757-JNP   Doc 327 Filed 01/22/20 Entered 01/22/20 15:02:22   Desc Main
                           Document    Page 20 of 21
Case 19-25757-JNP   Doc 327 Filed 01/22/20 Entered 01/22/20 15:02:22   Desc Main
                           Document    Page 21 of 21
